CCA 20080534. Review granted on the following specified issues:
WHETHER THE EVIDENCE IS LEGALLY SUFFICIENT TO SUPPORT APPELLANT’S CONVICTION FOR SODOMY WITH A CHILD (SPECIFICATION 3 OF CHARGE II), AND INDECENT ACTS WITH A CHILD (SPECIFICATION 7 OF CHARGE III) “ON DIVERS OCCASIONS.”
WHETHER AN ARTICLE 134 CLAUSE 1 OR 2 SPECIFICATION THAT FAILS TO EXPRESSLY ALLEGE EITHER POTENTIAL TERMINAL ELEMENT STATES AN OFFENSE UNDER THE SUPREME COURT’S HOLDINGS IN UNITED STATES v. RESENDIZ-PONCE AND RUSSELL v. UNITED STATES, AND THIS COURT’S OPINION IN UNITED STATES v. FOSLER, 70 M.J. 225 (C.A.A.F. 2011)
The guilty findings to the words on divers occasions contained in Specification 3 of Charge II and Specification 7 of Charge III are set aside and dismissed, and the decision of the United States Army Court of Criminal Appeals is vacated. The record of trial is returned to the Judge Advocate General of the Army for remand to that court for consideration of the second specified issue in light of United States v. Foster, 70 M.J. 225 (C.A.A.F. 2011).